(reviewing a district court's sentencing decision for abuse of discretion);
                Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976) (observing that
                we will not interfere with the sentence imposed "[s]o long as the record
                does not demonstrate prejudice resulting from consideration of
                information or accusations founded on facts supported only by impalpable
                or highly suspect evidence").
                            Having concluded that Barnes is not entitled to relief, we
                            ORDER the judgment of conviction AFFIRMED.



                                                     0eA.419%, ‘   ,J.
                                        Hardesty




                cc: Hon. Jerome T. Tao, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A